IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-74,642-09


                             IN RE MIKE MENDOZA, JR., Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 952290-E IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

the 262nd District Court of Harris County, the District Court entered a timely order designating issues

on May 22, 2019, more than 180 days have passed since the date the State received the application,

and the application has not been properly forwarded to this Court as mandated by Texas Rule of

Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
                                                                                                    2

application for a writ of habeas corpus in Harris County. This motion for leave to file will be held.

Respondent shall comply with this order within thirty days from the date of this order.



Filed: April 15, 2020
Do not publish